Title: To Benjamin Franklin from [John Cadwalader], [January? 1778]
From: Cadwalader, John
To: Franklin, Benjamin


[January, 1778?]
I am at a Loss to determine whether your absence is an injury or an advantage to your Country. Your Services abroad are essential to our Success, and I wish you to remain there till those grand points now in agitation are carried. I am well convinced that interest and not the love of country, rules mankind in general. Your reflections upon the Inhabitants of other States may be justly applyed to the States of America, and those Evils which have contributed most to enslave other nations are begining to make their appearance here. Dissentions among ourselves are the Evils that every thinking man dreads most. Our own sentiments upon this point so often mentioned in the public papers, I always feared would give hints to our Enemies that if well managed might undermine and ruin where open force would have no effect.
